Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The previous 103 rejections are withdrawn.  New rejections are set forth herein and made final.	The previous 112 rejections to claims 9 and 12 are maintained as there were no amendments or arguments to them.
	The Examiner wants to note that currently claim 6 is marked as withdrawn but depends from a cancelled claim.  If claim 6 is ever rejoined, it will need to be addressed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 11-13, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “a sterilizable metal’. It is unclear of the metes and bounds of the claim since all metals can have sterilizer be sprayed on them and be sterilized. As such
 he claim is determined to be indefinite. For Examination purposes, the claim is to be interpreted as “a metal”.
Claim 12 recites the limitation “a flexible blade”. It is unclear of the metes and bounds of the claim since all metals have a level of flexibility to them, and it’s unclear what makes the blade flexible. As such the claim is determined to be indefinite. For Examination purposes, the claim is to be interpreted as “the blade”.
Claim 13 recites the limitation “said blade piece connected to said handle via a welded connection between said blade piece and said handle at said handle distal end…a distally, convexly curved welded connection between said blade piece tang and said handle distal end, said curved welded connection configured for stiffening said blade relative to said handle”.  It is unclear the number of welds required by the claim.  There is only one  weld (on each side) between the handle and the blade, while the claim requires two different welds.  As such, the claim is determined to be indefinite.  For Examination purposes, the claim is to be interpreted as  “said blade piece connected to said handle via a welded connection between said blade piece and said handle at said handle distal end being a convexly curved welded connection between said blade piece tang and said handle distal end, said curved welded connection configured for stiffening said blade relative to said handle 
Claims 8, 9, 11-12, and 15 are rejected due to dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US2018/0333035) in view of Chen (CN207700645
Regarding claim 8, (currently amended) Chang in view of Chen disclose the metal hand tool according to claim 13, wherein: said hand tool is made completely out of stainless steel (Chen Paragraph 16).  
Regarding claim 9, (currently amended) Chang in view of Chen disclose the metal hand tool according to claim 13, wherein: said hand tool is made completely out of a sterilizable metal (Chen Paragraph [0016] discloses stainless which is sterilizable).  
Regarding claim 11, (currently amended) Chang in view of Chen disclose the metal hand tool according to claim 13, wherein: said handle proximal end comprises a flattened hammer end (Chang Figure 4 left of page, the handle is flat).  
Regarding claim 11, (currently amended) Chang in view of Chen disclose the metal hand tool according to claim 13, wherein: said blade comprises a flexible blade accommodating use spreading, scraping, and flipping materials (Change Item 20 is thin).  
Regarding claim 13, (currently amended) Chang discloses a stainless steel hand tool comprising: 
a blade piece (Figures 8 and 9 Item 20) having proximal and distal ends; 
said blade piece distal end comprising a blade (Item 21) and said blade piece proximal end comprising an elongated tang (Item 22 and 50); 
a contoured handle (Item 10 and 11) having proximal (near Item 14) and distal ends and a hollow interior; 
said handle distal end comprising a receiver (Item 53 is located at the distal end of the handle and as shown in Figure 7, Item 22 slides between the two handle pieces) for said blade piece elongated tang; 
said handle comprising of a pair of welded together, symmetrical handle half pieces having proximal and distal ends (Items 10 and 11); 
each handle half piece comprising a proximal end opening (Item 14) and a notched distal end (Item 12); 
said handle half piece notched distal ends configured for forming said handle distal end receiver; 
said blade piece elongated tang received within said handle distal end receiver and extending proximally into said handle hollow interior (best shown in Figure 9); 
said blade piece elongated tang further comprising a proximal end opening (between Items 51 and 50); 
an open hang hole piece (Item 31) extending through said handle half piece proximal end openings and said blade piece elongated tang proximal end opening in a direction approximately perpendicular to said blade, said open hang hole piece soldered to said handle around outer edges of said hang hole piece; 
an additional stainless steel tang guide piece (Item 51) soldered to said handle hollow interior and configured for holding said blade piece elongated tang in place within said handle hollow interior; 
(as best understood, discussed above) said blade piece connected to said handle via a soldered connection between said blade piece and said handle at said handle distal end being a convexly curved soldered connection between said blade piece tang and said handle distal end, said curved soldered connection configured for stiffening said blade relative to said handle; 
said open hang hole piece soldered to said handle around outer edges of said handle half piece proximal end openings; 
said handle distal end being distally, convexly curved (best shown in Figures 3 two sides being concave and in Figure 4 two sides being convex). 
Chang fails to explicitly disclose the hand tool being welded or the tool being made of stainless steel.  	Chen teaches a stainless steel hand tool with a blade piece all of which are welded together.  The difference between soldering and welding are viewed as similar methods to bond metals together.  Since this is a product claim, the process of soldering is viewed the same as the process of welding.  The metal blade and handle are bonded together to create an end product of a solid fully sealed product.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the metal material of Chang for the stainless steel material of Chen.  A change in material has been held to be of ordinary skill in the art (MPEP 2144.04).  Stainless steel is a known material type to be strong, have a long service life, and not corrode or rust like other metal materials.
Regarding claim 15, (Original) Chang in view of Chen disclose the stainless steel hand tool according to claim 13, wherein: said additional stainless steel tang guide piece further comprises a guide piece tang receiver (Chang Item 52); and said blade piece extended tang extends through said guide piece tang receiver in said handle hollow interior.

Response to Arguments
Applicant’s arguments with respect to claim(s) 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723